 1
 2
 3
 4
                                          UNITED STATES DISTRICT COURT
 5
                                                     DISTRICT OF NEVADA
 6
 7
   In the Matter of COLORADO                                             )   Case No. 2:18-cv-01153-RFB-CWH
 8 BREEZE, LLC, a Nevada Limited                                         )
   Liability Company, as owner of the                                    )    -------------- NOTICE TO
                                                                             [PROPOSED]
 9 vessel LOOSEY LU, official number                                     )   CLAIMANTS OF FILING OF
   1189035, for Exoneration from or                                      )   LIMITATION PROCEEDING
10 Limitation of Liability                                               )
                                                                         )
11                                                                       )
                                                                         )
12                                                                       )
                                                                         )
13                                                                       )
                                                                         )
14
               WHEREAS, a complaint is being filed simultaneously with this Notice to
15
     Claimants by which Plaintiff-in-Limitation COLORADO BREEZE, LLC., as
16
     owner of the vessel LOOSEY LU, official number 1189035,(“VESSEL”), seeking
17
     exoneration from or limitation of liability for any losses, injuries, and/or damages
18
     occasioned as a result of an incident aboard the VESSEL on or about July 22,
19
     2017 on the Colorado River in the vicinity of Blakenship Bend, Arizona, and
20
     certain other relief, and the complaint having stated facts and circumstances upon
21
     which said exoneration or limitation is claimed, and it appearing that claims may
22
     be made against Plaintiff-in-Limitation, which may exceed the value of the interest
23
     of Plaintiff-in-Limitation in the VESSEL, for losses, injuries, and/or damages said
24
     to have been occasioned by or incurred in consequence of said voyage; and
25
               WHEREAS, the surety for Plaintiff-in-Limitation has given security for
26
     damages or costs herein, pursuant to 46 U.S.C. §§ 30501-30512 and Rule F of the
27
     Supplemental Rules for Certain Admiralty and Maritime Claims, Federal Rules for
28
     Civil Procedure; and

     [Proposed] Notice to Claimants of Filing of Limitation Proceeding
     Case No.
 1             WHEREAS the Court having directed by its order that all persons or entities
 2   claiming damages for any and all losses, injuries, and/or damages occasioned as a
 3   result of the above-described incident involving the VESSEL on or about July 22,
 4   2017, are to file and serve their respective claims and answers to the complaint on
 5   or before          April 29               , 2019;
 6             PLEASE TAKE NOTICE that all persons asserting claims with respect to
 7   such losses, injuries, and/or damages are admonished to file their claims with the
 8   undersigned Clerk of this Court on or before April 29                                   , 2019, and serve a
 9   copy thereof and answer to the complaint on Jared Green, Esq., Browne & Green
10   LLC, 1050 Indigo Drive, Suite 112 Las Vegas, NV 89145, counsel for
11   Plaintiff-in-Limitation, on or before April 29                                , 2019.
12             This notice is issued by order of the Court pursuant to Rule F(4) of the
13   Supplemental Rules of Certain Admiralty and Maritime Claims, Federal Rules of
14   Civil Procedures.
15
16           February 27
     Dated: _________________, 2019
17                                                                       _________________________________
                                                                         RICHARD F. BOULWARE, II
18                                                                       United States District Judge
19
20
21
22
23
24
25
26
27
28

     [Proposed] Notice to Claimants of Filing of Limitation Proceeding
     Case No.                                                                                                      -2-
